Citation Nr: 0215881	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for PTSD and assigned a 30 percent evaluation effective 
November 1999.


FINDING OF FACT

Throughout the period under consideration, the veteran's PTSD 
is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Report from Prestera Center, Psychosocial History dated 
February 2000 indicated that the veteran reported nightmares 
and flashbacks two to three nights a week and had difficulty 
sleeping three to four hours a night waking in the middle of 
the night and sees foreshortened future.  The veteran 
indicated that he lived with his wife of 31 years and had two 
children.  The report sowed that the veteran had moderate 
impairment due to symptoms of PTSD and was assessed a Global 
Assessment of Functioning (GAF) score of 65.

At his June 2000 VA examination, the veteran reported working 
as a steelworker for 28 years full-time and denied any 
history of suicide attempts.  The veteran indicated that his 
daily activities consisted of going to work and after work he 
sat and rested for a while and then had dinner and afterwards 
he worked on his truck or cut the grass.  He stated that he 
did not participate in church services but did belong to the 
VFW and attended their meetings once or twice a year and 
brought his wife.  The veteran indicated that his psychiatric 
symptoms included: nightmares; anxiety; frequent injuries at 
work, he cut his fingers, etc.; marital arguments because his 
wife wants him to get help, but instead what he did was 
change his job; avoidance of crowds; memories of war; avoids 
Asian people; noises made him anxious.

The examination showed the veteran to be neatly groomed and 
psychomotor activity was normal.  His behavior was slightly 
guarded but cooperative.  Speech was underporductive, 
coherent, relevant and fluent.  His thoughts were goal 
directed.  He denied suicidal thoughts had crossed his mind 
and indicated he didn't want to hurt anyone.  He denied 
audiovisual hallucinations and there were no delusional 
thoughts.  His affect was appropriate.  Mood was labile and 
cognitive functions were grossly preserved.  The veteran was 
assessed a GAF of 65.

At his August 2001 Travel Board hearing, the veteran 
testified that he did not engage in any social activities, 
but did have a friend that was a Vietnam veteran he would 
talk to sometimes.  He indicated that he has worked for 29 
years.  The veteran testified that he had nightmares four 
times a week and panic attacks.  He indicated that he did not 
have any hobbies and was either outside cutting grass or down 
in the basement cleaning his guns.  The veteran's wife 
testified that he had outbursts of anger.  

VA outpatient treatment records dated September 2000 to 
January 2002 indicate that in July 2001 the veteran reported 
poor sleep with nightmares regarding the time he spent in 
Vietnam occurring three to four times a week.  He also 
reported flashbacks.  The veteran indicated that he had begun 
having intrusive thoughts and flashbacks at work 
occasionally.  He reported increased irritability and 
problems controlling his anger at times.  The veteran also 
reported increased anxiety, but denied any panic attacks.  
The veteran denied suicidal or homicidal ideation and denied 
any psychotic symptoms.  He also denied any illicit drug use, 
but did report to drink 1 or 2 cans of beer in the evening.

The examination showed the veteran to be alert and oriented 
times 4.  Speech was coherent with appropriate volume and 
rate.  Mood was subdued with constricted affect, hygiene 
appeared good.  

A September 2001 progress note indicated that the veteran 
reported having sleep disturbance/nightmares and only 
reported sleeping three to four hours per night.  He 
indicated that he was still having flashbacks and even had 
them at work.  The examiner noted that the veteran was 
casually dressed with good hygiene, maintained fair eye 
contact, and speech was coherent with goal directed thought 
processes, euthymic mood with broad affect.  No suicidal or 
homicidal ideation was voiced.  No gross psychosis was noted 
on the examination.  A December 2001 progress noted indicated 
that the veteran was still having sleep 
disturbance/nightmares as well as flashbacks on the job.  The 
veteran reported that he stayed nervous and was really unsure 
if the medications were really helping him at all.  It was 
noted that the veteran seemed frustrated with the inability 
for the medications to help him but was also unsure if they 
were doing anything or not.  The examination showed the 
veteran to be casually dressed with good hygiene and 
maintained fair eye contact.  Speech was coherent with goal 
directed thought processes, dysthymic mood with broad affect.  
No suicidal or homicidal ideations voiced.  There was no 
gross psychosis noted on the examination.

At his May 2002 VA examination, the veteran reported being 
concerned about his lapses of concentration and flashbacks at 
work which have caused him to make mistakes which could prove 
dangerous given the nature of his work as an overhead crane 
operator.  He indicated he had made no significant errors 
leading to any kind of disciplinary write ups at work.  The 
veteran reported that he had not been violent since November 
1999 and despite some conflicts with his wife regarding his 
activity level he described their relationship as good and 
indicated that they took care of each other and loved each 
other.  When he sees his children he indicated that things go 
fine.  The veteran reported having no best friend.  He stated 
that he had two friends that he sees approximately one time a 
month.  The veteran stated that they could call each other up 
if they needed help.  He reported that he did no socializing 
with them for fun.  He reported that he did not socializing 
outside the family.  The veteran reported having two brothers 
who worked with him, but he did not see them on a regular 
basis.  When asked about activities and leisure pursuits, he 
stated that he sat out in the back of the house with his wife 
and talked.  The veteran indicated that he engaged in some 
gardening and cut the grass and did very little else.  He 
stated that he did not read and did virtually nothing outside 
of the home.  He indicated that sometimes he went tot he 
basement to clean rifles, a shotgun, and pistols.  He 
occasionally shot them in the form of target practice, but 
engaged in no hunting.  He reported no assaults or violent 
episodes.  He stated he was not violent and that he tried to 
watch himself to avoid being violent.  He indicated that he 
had not engaged in any fights.  He had made no attempts at 
suicide, but occasionally had suicidal ideation, but did not 
dwell on such thoughts.

When asked how his current symptoms interfered with his life, 
he stated that with respect to working, he was afraid of an 
accident in which he might actually kill someone.  He stated 
that his fear had put a great deal of pressure on him.  He 
reported that the nightmares caused a great deal of pressure 
on him.  He was also concerned that he might have Agent 
Orange.  He indicated that his relationships with others were 
virtually nonexistent at work.  The veteran also reported 
having cold sweats at night.

He stated he stayed at home because he was afraid to go out.  
He indicated that he engaged in no shopping, no visits to the 
mall and no outings to dinner.  He had, on occasion, gone to 
the beach with his wife, as they had a small beach that was 
generally not crowded that they like to go to in North 
Carolina.  The veteran described distressing recollections of 
traumatic events from Vietnam, which occur 2-3 times per day.  
He reported nightmares of Vietnam 3-4 times per week and 
reported flashbacks at work involving partial dissociation.

The examination showed that the veteran made poor eye contact 
throughout much of the interview.  He had whiskers and an 
unbuttoned shirt over a tee shirt.  He wore sneakers and 
spent a good deal of the interview looking around.  He showed 
very little in the way of spontaneous speech, but responded 
well to questions.  He showed no evidence of delusions or 
hallucinations and denied the same.  He was fully oriented.  
The examiner noted that he did not test memory extensively, 
but the veteran showed some memory problems.  He was only 
able to remember one of three objects upon immediate recall 
and could only remember one of three objects on immediate 
recall after four trials.  He was unable to remember any 
objects after a short delay.  When asked about panic attacks, 
he stated that sometimes he became very nervous and excited 
and breathed very heavily.  The examiner noted that the 
veteran's description did not sound like a panic attack per 
se, but more like an exacerbation of general anxiety.  During 
such episodes, he had no fear of death, no sense that he was 
having a heart attack, no total fear of losing control.  He 
reported that such things did not happen very often, but 
tended to be triggered by something that reminded him of 
Vietnam.  The examiner indicated that the veteran's 
description sounded more like physiological reactivity when 
exposed to cues than to an out and out panic attack.  He 
engaged in no rituals, but he showed some evidence of having 
an occasional obsessive thought.  

The examiner noted that it was somewhat difficult to evaluate 
the veteran with respect to restricted range of affect.  He 
stated that he was able to have loving feelings towards his 
family and he was unable to cite any particular emotions, 
which he did not seem to have.  In his manner of 
presentation, he seemed somewhat constricted or perhaps 
blunted.  Any affect was expressed in a subdued way.  The 
examiner found no clear evidence of a sense of foreshortened 
future.  In terms of hyperarousal, the examiner noted that 
the veteran satisfied those criteria.  The veteran also 
exhibited major depressive episodes by virtue of depressed 
mood, markedly diminished interests or pleasure in 
activities, insomnia, fatigue, and diminished ability to 
think.  In addition, he had occasional suicidal ideation and 
a suicide plan, although no intent to carry out such plan.  
The veteran was assessed a GAF of 51.

The examiner noted that to this date the PTSD had not made it 
impossible for the veteran to maintain work, which he had 
done for 30 years.  He was however, experiencing numerous 
lapses in concentration at work that could be dangerous given 
the nature of the job.  The examiner saw some evidence of 
blunt affect or flattened affect.  The examiner saw no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech.  He showed no apparent difficulty in understanding 
complex commands.  There was some evidence of impairment in 
his memory in that he could only retain one of three objects 
on immediate recall even after four trials.  The examiner saw 
no clear evidence of impaired judgment.  Abstract thing was 
not tested extensively.  He showed some disturbances of 
motivation in his unwillingness to engage in social 
activities.  It was noted that the veteran did not have 
significant relationships at work, but had been able to 
maintain his relationships with his immediate family.  The 
veteran's description indicates intermittent periods in which 
he was unable to perform his occupational tasks, as evidenced 
by his shutting down of the machinery until he could clear 
his head of intrusive thoughts.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes June 2000 and May 2002 VA 
examinations; August 2001 Travel Board hearing transcript; VA 
progress notes dated September 2000 to January 2002.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to the benefit at 
issue.  The discussions in the rating decisions and statement 
of the case and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  In 
the August 2002 statement of the case, the RO included the 
VCAA advising him of the law establishing new duties for the 
VA including explanations of what information and evidence 
would be obtained by VA and what information and evidence he 
needed to provide in support of his claims.  The information 
in the statement of the case included an explanation of the 
kinds of evidence VA would obtain, such as government 
reports, reports from private medical care providers, and 
reports from employers.  The statement of the case also 
included instructions to the veteran as to what kinds of 
information he needed to provide in order to enable VA to 
locate and obtain evidence.  In addition, the Board remanded 
the case after citing the VCAA and the need for further 
development to include an examination.

In October 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous correspondences the RO has informed 
the veteran of the information and evidence necessary to 
substantiate his claim.  The RO has also provided the veteran 
with an examination.  In the statement of the case of August 
2002, the RO explained to the veteran what evidence and 
information was being obtained by VA and what information and 
evidence he needed to provide in support of his claim.  For 
these reasons, further development is not needed to meet the 
requirements of VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The service connected headaches is an original claim placed 
in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  Accordingly, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


Analysis

After reviewing the evidence, it is concluded that the 
veteran's PTSD is not manifested by symptomatology, which 
more nearly approximates that for a 50 percent evaluation.  
In order to receive a rating of 50 percent disabling for 
PTSD, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The medical evidence does not show circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impaired judgment.  The June 2000 VA examination 
found veteran to be neatly groomed and psychomotor activity 
was normal.  His behavior was slightly guarded but 
cooperative.  Speech was underproductive, coherent, relevant 
and fluent.  His thoughts were goal directed.  He denied 
suicidal thoughts had crossed his mind and indicated he 
didn't want to hurt anyone.  He denied audiovisual 
hallucinations and there were no delusional thoughts.  His 
affect was appropriate.  Mood was labile and cognitive 
functions were grossly preserved.  VA outpatient treatment 
records have shown that the veteran reported poor sleep with 
nightmares regarding the time he spent in Vietnam; 
flashbacks; intrusive thoughts and flashbacks at work 
occasionally; nervousness.  He reported increased 
irritability and problems controlling his anger at times.  
The veteran also reported increased anxiety, but denied any 
panic attacks.  The veteran denied suicidal or homicidal 
ideation and denied any psychotic symptoms.




The May 2002 examiner found evidence of a blunt or flattened 
affect and some evidence of impairment in his memory in that 
he could only retain one of three objects on immediate recall 
even after four trials.  Abstract thinking was not tested 
extensively.  In this examination the veteran showed some 
disturbances of motivation in his unwillingness to engage in 
social activities.  He did not have significant relationships 
at work, but had been able to maintain his relationships with 
his immediate family.  The veteran's description indicates 
intermittent periods in which he was unable to perform his 
occupational tasks, as evidenced by his shutting down of the 
machinery until he could clear his head of intrusive 
thoughts.

The veteran has been assigned GAF scores of 51 to 65.  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A 
GAF of 51- 60 indicates "[m]oderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) OR 
any moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."

In reviewing the criteria for a 50 percent rating, it is 
found that the veteran does not have most of the symptoms 
listed for such a rating under the criteria.  The record in 
this case shows symptoms consistent with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, it does not reveal psychiatric symptomatology 
indicative of occupational and social impairment with reduced 
reliability and productivity to warrant a 50 percent 
evaluation for the rating period in question.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

